Citation Nr: 1215117
Decision Date: 04/25/12	Archive Date: 05/24/12

Citation Nr: 1215117	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  07-15 437	)	DATE APR 25 2012
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' Appeals issued on August 29, 2011, is warranted.

2.  Whether the Veteran has basic eligibility for entitlement to nonservice-connected pension benefits, to include whether there was clear and unmistakable error in a January 14, 2004 Decision Review Officer decision wherein entitlement to nonservice-connected pension was granted.  

3.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease and pulmonary tuberculosis.      


REPRESENTATION

Veteran represented by:	Rick Little, Bill Smith Homeless Veterans Project




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

 
INTRODUCTION

The Veteran served in the Army National Guard from June 1973 to June 1981.  He had one period of active duty for training (ACDUTRA) from June 21, 1973 to February 19, 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2003 rating action and a January 12, 2004 decision letter, both decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Los Angeles, California, and a July 2006 Decision Review Officer (DRO) decision from the RO.       

In the January 2003 rating action, the RO denied service connection for chronic obstructive pulmonary disease (COPD) and pulmonary tuberculosis (claimed as an upper respiratory condition).  The Veteran subsequently filed a timely appeal.  The Board recognizes that in a statement dated on January 16, 2004, the Veteran, though his representative, indicated that based on a January 14, 2004 award of VA nonservice-connected pension benefits, he wished to withdraw the aforementioned claim.  However, given that the pension was later terminated based on error in the January 14, 2004 DRO decision, the Board does not accept the January 16, 2004 statement as a withdrawal of the service connection claim and has included it as an issue on appeal.        

In a decision letter, dated on January 12, 2004, the RO denied the Veteran's claim for nonservice-connected pension benefits.  In March 2004, the Veteran, through his representative, filed a notice of disagreement (NOD).  The Board recognizes that between the January 12, 2004 denial and March 2004 NOD, the RO granted the Veteran's claim for nonservice-connected pension benefits in a January 14, 2004 DRO decision.  Nevertheless, given that the pension was later terminated based on error in the January 14, 2004 DRO decision, the Board accepts that the Veteran filed a timely NOD following the January 12, 2004 denial.  See March 2007 statement of the case (SOC).  

In a July 2006 DRO decision, it was determined that there was clear and unmistakable error (CUE) in the January 14, 2004 DRO decision wherein entitlement to nonservice-connected pension was granted.  Thus, entitlement to nonservice-connected pension benefits was terminated.  In January 2007, the Veteran, through his representative, filed a timely NOD.  In March 2007, the RO issued an SOC which addressed the issue of basic eligibility for entitlement to nonservice-connected pension benefits, to include whether there was clear and unmistakable error in the January 14, 2004 DRO decision wherein entitlement to nonservice-connected pension was granted.  In May 2007, the Veteran filed a timely substantive appeal (VA Form 9).      

In July 2008, the Board remanded this case.  

In a decision, dated on August 29, 2011, the Board denied the claims for whether the Veteran had basic eligibility for VA pension benefits, and for entitlement to service connection for COPD and pulmonary tuberculosis (claimed as an upper respiratory condition).  In December 2011, the Veteran's representative filed a Motion to Vacate the August 29, 2011 Board decision.  For the reasons detailed below, vacatur of that decision is warranted.  

Turning then to the claims on appeal, the claims of whether the Veteran has basic eligibility for entitlement to nonservice-connected pension benefits, to include whether there was CUE in a January 14, 2004 DRO decision wherein entitlement to nonservice-connected pension was granted, and entitlement to service connection for a respiratory disorder, to include COPD and pulmonary tuberculosis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Neither the Veteran, nor his representative, received notification of referral of the case to the Board for decision or the Board's August 29, 2011 decision.  


CONCLUSION OF LAW

The criteria for vacating the Board decision issued on August 29, 2011 have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).

As stated above, in a decision dated on August 29, 2011, the Board denied the claims for whether the Veteran had basic eligibility for VA pension benefits, and for entitlement to service connection for COPD and pulmonary tuberculosis (claimed as an upper respiratory condition).  In December 2011, the Veteran's representative filed a Motion to Vacate the August 29, 2011 Board decision.  The Veteran's representative stated that the Veteran had never received a copy of the August 29, 2011 decision because it had been mailed to an invalid address.  In addition, the Veteran's representative further indicated that he had also not received a copy of the August 29, 2011 decision because it was mailed to an incorrect address.  See 38 U.S.C.A. § 7104(e).  

A review of the file reflects that the Veteran is homeless.  In February 2009, the Veterans representative notified VA of his new address.  It appears that notifications regarding the Veteran were mailed to a previous address not the representative's current address.  The representative has indicated that the Veteran failed to appear for an examination because he did not receive notice of such examination.  This failure to appear for the examination was a factor in the denial of his claim.  

Thus, in light of the foregoing, the Board finds that this lack of notice denies the Veteran due process of law.  Accordingly, the Board's August 29, 2011 decision should be vacated on these grounds.  The Board must therefore vacate the August 29, 2011 Board decision, and enter a new decision addressing the claims on appeal.    


ORDER

The Board's August 29, 2011 decision that denied the claims for whether the Veteran had basic eligibility for VA pension benefits, and for entitlement to service connection for COPD and pulmonary tuberculosis (claimed as an upper respiratory condition), is vacated.  


REMAND

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24).

ACDUTRA is full-time duty in the Armed Forces performed by the National Guard for training purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2011).  INACDUTRA is duty other than full-time duty prescribed for the National Guard.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2011).

In April 2002, the Veteran filed a claim of entitlement to service connection for an upper respiratory condition.  He maintained that during his period of ACDUTRA, he was hospitalized for an upper respiratory condition.  According to the Veteran, he currently had an acquired chronic respiratory disorder that was related to his service with the Army National Guard, specifically his treatment for an upper respiratory condition during his period of ACDUTRA.   

In this case, the Veteran served in the Army National Guard from June 1973 to June 1981.  He had one period of ACDUTRA from June 21, 1973 to February 19, 1974.  

Service treatment records show that the Veteran was hospitalized for pneumonia of the left lower lobe from November 23, 1973 to November 29, 1973.  In addition, in January 1974, he was hospitalized for four days for acute upper respiratory infection.  On February 19, 1974, he underwent a "REFRAD" (release from active duty) examination.   At that time, his lungs and chest were clinically evaluated as "normal."  In addition, a chest x-ray was reported to be negative.      

Private medical records show that in December 1992, it was noted that the Veteran had been diagnosed with pulmonary tuberculosis in June 1992 and was treated for one month.  He did not return for follow-up treatment.  In the past month, he had been experiencing coughing, night sweats, and weight loss.  The diagnosis was pulmonary tuberculosis.  

VA Medical Center (VAMC) outpatient treatment records show that in February 2001, the Veteran underwent a physical examination.  At that time, it was noted that he had been hospitalized with pneumonia during basic training.  It was also reported that in 1992, he was diagnosed and treated for pulmonary tuberculosis.  The Veteran had a history of smoking cigarettes, one pack per day for over 30 years.  He also had a history of smoking two to three cigars a day for the past seven years.  The pertinent diagnoses were chronic bronchitis, tobacco abuse, and history of pulmonary tuberculosis.  In May 2002, the Veteran sought treatment for complaints of shortness of breath.  The examiner noted that in February 2001, the Veteran had a chest x-ray taken which was reported to show COPD.  The x-ray was also interpreted as showing multiple bullae on both sides and old granulomatous disease of the left upper lobe.  In a May 2002 addendum to the x-ray report, it was indicated that the Veteran had scarring in the left upper lobe which was likely due to previous tuberculosis infection.  There was no evidence of active disease especially tuberculosis.  Subsequent VAMC outpatient treatment records show continued intermittent treatment for COPD.     

In this case, the Board recognizes that the Veteran failed to report to examinations scheduled in September and October 2010 in conjunction with his claim for service connection for a respiratory disorder.  See 38 C.F.R. §  3.655 (2011).  However, in a December 2011 statement from the Veteran's representative, he indicated that the Veteran had been arrested and incarcerated in February 2010, and as such, was unaware of the scheduled VA examinations.  According to the Veteran's representative, the Veteran was not released from jail until February 2011.  If the Veteran had known about the examinations, he would have informed the RO of his predicament and requested that his examinations be rescheduled.  Therefore, in light of the above, the Board is of the opinion that the Veteran should be given another opportunity to undergo a VA examination, as specified in greater detail below, in order to determine the nature and etiology of any respiratory disorder, to include COPD and/or pulmonary tuberculosis.  

The Board finds that resolution of the aforementioned service connection claim may impact the Veteran's current claim for basic eligibility for entitlement to nonservice-connected pension benefits, to include whether there was CUE in a January 14, 2004 Decision Review Officer decision wherein entitlement to nonservice-connected pension was granted.  If the evidence shows that the Veteran was disabled from a respiratory disease that was incurred during his period of ACDUTRA, then he would be eligible for VA nonservice-connected pension benefits.  See 38 C.F.R. §§ 3.2, 3.3, 3.6 (2011).  The Court has held that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the Board finds that the Veteran's claim for basic eligibility for entitlement to nonservice-connected pension benefits, to include whether there was CUE in a January 14, 2004 Decision Review Officer decision, is inextricably intertwined with his claim for service connection for a respiratory disorder, to include COPD and/or pulmonary tuberculosis.  Therefore, adjudication of the eligibility/CUE claim will be held in abeyance pending further development.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the record and ensure compliance with all notice and assistance requirements set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. The VCAA notice must also include, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), an explanation as to the information or evidence needed to establish ratings and effective dates, as outlined by the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Depending upon the Veteran's response, any and all assistance due him must then be provided by VA.

2.  The RO should make arrangements with the appropriate VA medical facility for the Veteran to be afforded an examination by an examiner with appropriate expertise to determine the nature and etiology of any current respiratory disorder, to include COPD and/or pulmonary tuberculosis.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically review the Veteran's service treatment records which show that during his period of ACDUTRA, he was hospitalized twice; in November 1973 for pneumonia of the left lower lobe and in January 1974 for an acute upper respiratory infection.  The examiner should also review the Veteran's February 1974 REFRAD examination report.  All special studies or tests deemed necessary by the examiner are to be accomplished, to include x-rays if deemed necessary by the examiner.

After a review of the examination findings and the entire evidence of record, the examiner must answer the following questions:

Does the Veteran currently have a respiratory disorder, to include COPD and/or pulmonary tuberculosis?  If so, is it at least as likely as not (a 50 percent or higher degree of probability) that any currently diagnosed respiratory disorder, to include COPD and/or pulmonary tuberculosis, is related to the Veteran's period of ACDUTRA, to specifically include his November 1973 diagnosis of pneumonia of the left lower lobe and/or his January 1974 diagnosis of an acute upper respiratory infection.       

Even if the examiner finds that the Veteran does not currently have COPD or pulmonary tuberculosis, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pulmonary tuberculosis, diagnosed in 1992, and COPD, diagnosed in 2001, are etiologically related to his period of ACDUTRA, to specifically include his pneumonia of the left lower lobe and/or acute upper respiratory infection, both diagnosed during his period of ACDUTRA.  

The examiner should provide a complete explanation for his/her opinions.

3.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issues on appeal.  If any such action does not resolve each claim to the Veteran's satisfaction, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


Citation Nr: 1131735	
Decision Date: 08/29/11    Archive Date: 09/07/11	

DOCKET NO.  07-15 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether the appellant is eligible for VA pension benefits.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) and pulmonary tuberculosis (claimed as an upper respiratory condition).


REPRESENTATION

Appellant represented by:	Rick Little, Bill Smith Homeless Veterans Project


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The appellant had periods of active duty for training with the Army National Guard from June 1973 to June 1981.  There is no indication that he had any active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2003 and November 2005 rating decisions of the VARO in Los Angeles, California.  The case was previously before the Board in July 2008 at which time it was remanded for further development.  

A review of the record reveals that in a January 2004 statement, the appellant indicated that, based on a January 2004 award of VA pension benefits, he wished to withdraw his claim of entitlement to service connection for respiratory difficulties.  Given that the pension award has since been terminated based on error in the January 2004 decision, the Board does not accept the appellant's January 2004 statement as a withdrawal of the service connection claim and has included it as an issue on appeal.  


FINDINGS OF FACT

1.  The appellant was notified of a VA examination served in connection with his claim for service connection for a respiratory disability and of the consequences of failing to report for such an examination without good cause.  

2.  The appellant failed to appear for scheduled examinations in September and October 2010 and there is no showing of good cause why.

3.  The preponderance of the evidence of record does not indicate that any current respiratory disorder is related to any event or injury during any period of active duty for training with the National Guard.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to VA nonservice-connection pension benefits are not met.  38 U.S.C.A. §§ 101, 5103, 5103A, 5017 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.6, 3.655 (2010).  

2.  The criteria for service connection for a chronic respiratory disorder are not met.  38 U.S.C.A. §§ 101, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

The Veterans Claims Assistance of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2002) redefined VA's duties to notify and assist Veterans in developing claims.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).

Under the VCAA, the VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those elements are:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A review of the evidence of record reveals there has been compliance with the mandates of the VCAA throughout the course of this appeal.  Indeed, the case was remanded by the Board in July 2008 in order to assist the appellant in the development of the claim.  VA has exhausted all available resources to accurately account for any and all periods of qualifying duty, including active and inactive duty service.  An October 2009 search for records pertaining to the appellant was "negative for images" for him. A deferred rating decision pertaining to a July 2009 rating decision reflects no verification the appellant ever had any active duty service.  The March 2011 Supplemental Statement of the Case listed as evidence the National Personnel Records Center's response that there were "no additional service medical treatment or personnel records for the Veteran."   

The Board acknowledges that a VA medical examination was not provided in this case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a claim for benefits, the factors for consideration are the following:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the appellant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  

The appellant was scheduled for examinations in September and October 2010, but for whatever reason, failed to report.  The Board is therefore  forced to rely on the evidence of record and that provides no competent evidence of a nexus between any current respiratory disability and any active or inactive duty service.  Therefore, a remand for an examination is simply not warranted.  The Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in fulfilling every Veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  


Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by active service.  

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) through which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21)(24); 38 C.F.R. § 3.6(a)(d) (2010).  ACDUTRA includes full-time duty performed for training purposes for members of the National Guard of any State.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. §§ 3.6(c)(3) (2010).  

Regulations addressing presumptive service connection do not apply to claimants with respect to periods of ACDUTRA or INACDUTRA, since those presumptions apply only to "Veterans."  The definition of "Veteran" in these circumstances is such that it excludes such service unless, without benefit of the presumptions, it is established the individual was disabled from disease or injury incurred or aggravated during ACDUTRA or from injury incurred or aggravated during INACDUTRA (other than from a myocardial infarction, cardiac arrest, or a cerebrovascular accident occurring during INACDUTRA).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing INACDUTRA.  In the absence of such evidence, a period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a 'Veteran' by virtue of the active duty for training alone.  38 U.S.C.A. § 101(2)(24); see Acciola v. Peake, 20 Vet. App. 320, 324 (2008); see also Smith v. Shinseki, 24 Vet. App. 40 (2010).  

The appellant seeks service connection for a chronic acquired respiratory disorder which he alleges was manifested during his service with the Army National Guard.  The appellant claims he was hospitalized for several months in the latter part of 1973 for respiratory problems.  This is not documented.  Nevertheless, his report of examination at the time of release from active duty in February 1974 reflected he was in good health and on no medications.  No history of tuberculosis, asthma, shortness of breath, pain or pressure in the chest, chronic cough, palpation or pounding heart, was reported by him.  Clinical evaluation of the lungs and chest at that time was normal.  

The post service records reflect treatment for tuberculosis in 1992, a time many years following service discharge.

The Board is aware that the record establishes a current disability, that being chronic obstructive pulmonary disease.  However, following careful review of the evidence, the Board finds that service connection is not warranted because there is no evidence that a respiratory disorder manifested during a period of qualifying service (that is ACDUTRA) or that the appellant has a respiratory disorder that is in any way linked to his ACDUTRA.  

After a review of the evidence of record, the Board finds there is no documentation of any active duty service.  There is nothing in the records indicating that the appellant had active duty.  A communication from the Defense Personnel Records Information Retrieval System (DPRIS) is negative for images for the appellant.  The Board finds that VA has exhausted all available resources to accurately account for any and all periods of qualifying duty, including ACDUTRA and INACDUTRA service.  The appellant has not provided any evidence indicating that he had active duty service.  The Board also notes that service department records are binding on VA for purposes of establishing service in the US Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates.  

The appellant failed to appear for scheduled examinations.  None of the lay statements or medical treatment records in the claims file contains opinions as to the etiology of any current respiratory difficulty.  To the extent that the appellant has testified that he has a respiratory disorder related to service, the Board notes that only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training. See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U. S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates.  

He has not explained the reasons for his assertions, and the questions of a relationship between any current respiratory disorder and his periods of ACDUTRA are complex etiological questions dealing with medical matters as to which courts have found lay persons are not competent to testify, and therefore, his lay statements are not sufficient to establish service connection for a respiratory disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  (The Board's categorical statements that a "valid medical opinion" was required to establish a nexus, and that a person was "not competent" to apply testimony as to nexus because she was a lay person, conflicts with Jandreau).  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of the feet); with Clemmons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("it is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  CF Waters v. Shinseki, 601 F.3d 1274, 1278-1279 (Fed. Cir. 2010) (a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to warrant a VA examination, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all Veterans claiming service connection); Nieves-Rodriguez-Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

There is no evidence of record that discusses the etiology of any current respiratory disorder.  This is not VA's fault.  VA has attempted to schedule the Appellant for an examination with regard to his claim of service connection for a respiratory disorder, but for whatever reason, the appellant failed to report.  Being forced to rely on the evidence that is of record, the Board finds no evidence of a nexus between any current respiratory disability and any period of ACDUTRA or active duty service.  

The Board reiterates that evidence of record reflects the appellant does not have qualifying service for VA pension purposes and pension benefits are therefore not authorized.  


ORDER

Entitlement to VA nonservice-connected pension benefits is denied.

Service connection for chronic obstructive pulmonary disease and pulmonary tuberculosis is denied.  


	                        ____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


